Citation Nr: 1411366	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected spondylolisthesis at L5-S1 with intervertebral disc syndrome and arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for lumbar radiculopathy affecting the left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION 

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


REMAND

The Veteran served on active duty from June 1982 to May 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2012, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) for a personal hearing, held via videoconferencing.  During the hearing, the Veteran testified that her low back disability and lumbar had increased in severity since the latest VA examination.  Therefore, she should be scheduled for an examination to assess the current severity of her disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Additionally, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Ask the Veteran if she has had any additional treatment for her low back disability and/or lumbar radiculopathy.  Make arrangements to obtain all identified records not already associated with the claims files, to include updated treatment records from the Claremore Indian Hospital dated since September 2010, and from the Muskogee VAMC and Tulsa Outpatient Clinics dated since June 2012.   

2.  Thereafter, schedule the Veteran for an orthopedic and neurological VA examination, for the purpose of determining the extent of her service-connected low back disability and lumbar radiculopathy affecting the left lower extremity.  Relevant evidence is contained in both the physical and virtual claims files, and both must be reviewed by the examiner in connection with the examination.  The examiner is asked to take a detailed history from the Veteran regarding her symptoms.  All indicated studies should be performed.  

All pertinent pathology should be noted in the examination report.  The examiner is asked to:

a.  Perform range-of-motion testing of the lumbosacral spine with a goniometer.  In reporting these results, discuss the severity of any pain on motion.  In particular, discuss the extent of all functional losses due to pain, incoordination, weakened movement, excess fatigability, etc.  The examiner should equate all functional losses, including those due to flare ups, to additional loss of motion (beyond what is shown clinically).  

b.  Report the number of incapacitating episodes, including their duration, due to the low back disability.  (Note: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician.)

c.  Identify all neurological manifestations due to her low back disability, including specifically the neurological pathology affecting the left lower extremity.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment for each nerve as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  Please specifically address whether the Veteran has left foot drop and muscle atrophy in the left lower extremity.

3.  Following completion of the above, readjudicate the claims on appeal.  If a benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

